



Exhibit 10.3
May 11, 2017


Hooper Holmes, Inc.


Re:    Credit Agreement Side Letter
We refer to the Limited Guaranty Agreement, dated May 11, 2017 (the “Guaranty”),
pursuant to which Century Focused Fund III, LP (“Century”) will guarantee funds
loaned to Hooper Holmes, Inc. (the “Hooper”) by SWK Funding LLC and certain
lenders arranged thereby (collectively, “SWK”). Capitalized terms used but not
otherwise defined herein shall have the meaning given to such terms in the
Guaranty. In order to induce Century to provide the Guaranty, Hooper hereby
covenants and agrees as follows.


Without the prior written consent of Century, Hooper may not incur any Revolving
Loans under the Credit Agreement prior to June 1 of any year. From and after
June 1 of any year, to the extent Hooper has incurred any Revolving Loans,
Hooper shall make complete and full payment to SWK of all outstanding Revolving
Loans by November 30 (the “Annual Payoff Date”) of each year in which any
Revolving Loans are drawn (a “Guaranty Year”). In the event Hooper fails to
repay all Revolving Loans by the Annual Payoff Date in any applicable Guaranty
Year, whether or not SWK has made demand on Century to make payment under the
Guaranty, the amount of any Revolving Loans (including all principal, interest
and fees) outstanding as of the Annual Payoff Date for such Guaranty Year (the
“Revolver Amount”) shall accrue interest at the lesser of 25% per annum or the
maximum amount permitted by law, until such time as such Revolver Amount has
been repaid in full to SWK (either by Hooper or Century pursuant to the
Guaranty) (the “Interest Charge”). The Interest Charge shall be due and payable
to Century (or its designee at Century’s election) upon demand, subject in all
instances to the terms of any subordination agreement then in place with SWK.


Hooper hereby acknowledges and agrees that in the event of a breach by Hooper of
any of the provisions of this letter agreement, monetary damages may not
constitute a sufficient remedy. Consequently, in the event of any such breach,
Century and its successors or assigns shall be entitled to, in addition to other
rights and remedies existing in their favor, apply to any court of law or equity
of competent jurisdiction for specific performance and/or injunctive or other
relief in order to enforce or prevent any violations of the provisions hereof,
in each case without the requirement of posting a bond or proving actual
damages.


This letter agreement shall be the binding agreement of the parties as of the
date hereof, and may only be modified by a writing executed by both parties
hereto. This agreement shall remain in effect for so long as the Credit
Agreement remains in effect.


[Signature pages follow]






8009169v2

--------------------------------------------------------------------------------











CENTURY FOCUSED FUND III, L.P.
By: CCP Focused III, LP, its general partner
By: CCP Focused III, LLC, its general partner
        


By:/s/ Frank Bazos__________________________
Name:    _Frank Bazos__________________________
Title:    _____Manager_____
Agreed and Accepted:
HOOPER HOLMES, INC.




By: /s/ Henry Dubois
Name: Henry Dubois
Title: Chief Executive Officer




8009169v2